                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   LORENZO BELL,                                            CASE NO. C19-2018
10                              Petitioner,                   ORDER
11          v.

12   UNITED STATES OF AMERICA,

13                              Respondent.
14

15          This matter comes before the Court on Petitioner Lorenzo Bell’s motion to vacate, set
16   aside, or correct his sentence, under 28 U.S.C. § 2255 (Dkt. No. 1). Having reviewed Petitioner’s
17   motion, the Court hereby ORDERS service and an answer by the Government.
18          Petitioner pled guilty to possession of cocaine base with intent to distribute, in violation
19   of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C). See United States of America v. Lorenzo Bell, Case
20   No. CR18-0261-JCC, Dkt. Nos. 30, 32 (W.D. Wash. 2019). On June 4, 2019, Petitioner was
21   sentenced to 36 months of imprisonment, followed by 36 months of supervised release. Id. at
22   Dkt. No. 40. On December 9, 2019, Petitioner filed a § 2255 habeas petition. (Dkt. No. 1.)
23          Before directing service and answer to a habeas corpus petition, the Court must determine
24   whether the motion, the files, and the records of the case “conclusively show that the prisoner is
25   entitled to no relief.” 28 U.S.C. § 2255(b). Petitioner brings four grounds for relief based on
26   ineffective assistance of trial and appellate counsel. (Dkt. No. 1 at 4–9.) The Court has reviewed


     ORDER
     C19-2018
     PAGE - 1
 1   the record, and the record does not conclusively show that Petitioner is entitled to no relief.

 2   Therefore, service is proper as to Petitioner’s habeas petition. See 28 U.S.C. § 2255(b).

 3          Accordingly, the Court hereby ORDERS as follows:

 4          1. The Clerk is DIRECTED to send a copy of this order to Petitioner.

 5          2. If not previously accomplished, electronic posting of this order and petition shall

 6              effect service upon the United States Attorney of copies of the § 2255 motion and of

 7              all documents in support thereof.

 8          3. Within 45 days after such service, the United States shall file and serve an answer in
 9              accordance with Rule 5 of the Rules Governing Section 2255 Cases in United States
10              District Courts. As part of such answer, the United States should state its position as
11              to whether an evidentiary hearing is necessary, whether there is any issue as to abuse
12              or delay under Rule 9, and whether Petitioner’s motion is barred by the statute of
13              limitations.
14          4. On the face of the answer, the United States shall note the answer for consideration
15              by the Court on the fourth Friday after it is filed, and the Clerk shall note the answer
16              accordingly. Petitioner may file and serve a reply to the answer no later than that
17              noting date.
18          DATED this 28th day of January 2020.




                                                           A
19

20

21
                                                           John C. Coughenour
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C19-2018
     PAGE - 2
